Citation Nr: 1722904	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 10, 2012, and in excess of 10 percent afterwards for a service-connected right knee disability.

2.  Entitlement to an initial compensable rating prior to May 10, 2012, in excess of 20 percent afterwards for a service-connected left shoulder disability.

3.  Entitlement to an initial compensable rating prior to May 10, 2012, and in excess of 10 percent afterwards for service-connected residuals from hernia repair surgery.

4.  Entitlement to an initial compensable rating for service-connected right knee scars.

5.  Entitlement to an initial compensable rating for service-connected hernia repair surgery scars.

6.  Entitlement to an initial compensable rating for service-connected residuals of excision of multiple benign lipomas.

7.  Entitlement to service connection for a sleep disorder, to include as due to Gulf War syndrome.

8.  Entitlement to service connection for right sphenoid sinus polyp, to include as due to Gulf War syndrome.

9.  Entitlement to service connection for sinusitis, to include as due to Gulf War syndrome.

10.  Entitlement to service connection for headaches, to include as secondary to sleep apnea or Gulf War syndrome.

11.  Entitlement to service connection for neuropathy of the inguinal nerve, to include as secondary to service-connected hernia repair surgery.

12.  Entitlement to an evaluation of 10 percent based on multiple, noncompensable, service-connected disabilities prior to May 10, 2012.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1988 to January 2009, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claims for his right knee disability and left shoulder disability, at the hearing, the Veteran testified that his right knee would give out, was instable, had weakness, and was painful.  He testified that his left shoulder had less movement than normal and had a neurologic pain component.  As such, a new examination is required to evaluate the current nature and severity of the Veteran's right knee disability and left shoulder disability.

Regarding the Veteran's increased rating claim for residuals from hernia repair surgery, at the hearing, the Veteran testified that he had intense pain with abdominal movements.  As such, the Veteran has asserted an increase in severity necessitating the provision of a new examination to evaluate the current nature and severity of his residuals from hernia repair surgery.

Regarding the Veteran's increased rating claims for right knee scars and hernia repair surgery scars, at the hearing, the Veteran testified that his right knee scar was unstable.  He testified that the skin of the right knee scar would peel off and it would occasionally bleed.  He testified that his hernia repair surgery scar was tender and movements that pull on the scar cause intense pain.  As such, the Veteran has asserted an increase in severity necessitating the provision of a new examination to evaluate the current nature and severity of his right knee scars and hernia repair surgery scars.

Regarding the Veteran's increased rating claim for excision of multiple benign lipomas, at the hearing, the Veteran testified that his lipomas began during service, which is reflected in his service treatment records.  He also testified that his lipomas were constantly growing.  His medical records show that in May 2015, he reported worsening lipomas, and on examination, he had multiple lipomas on his trunk, upper extremities, and lower extremities.  As such, a new examination is required to evaluate the current nature and severity of the Veteran's benign lipoma disability.

Regarding the Veteran's service connection claims for a sleep disorder, right sphenoid sinus polyp, sinusitis, and headaches, at the hearing, the Veteran asserted that he started experiencing sleep problems, sinus problems, and headaches while he was stationed in Southwest Asia.  However, the Veteran has not been afforded a Gulf War Examination to determine the etiology of symptoms associated with these claims.  This should be done.
 
Regarding the Veteran's service connection claim for neuropathy of the inguinal nerve, the Veteran asserts that his neuropathy of the inguinal nerve is due secondary to his residuals from hernia repair surgery.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is necessary to adjudicate the service connection claim for neuropathy of the inguinal nerve.

In addition, the issue of entitlement to an evaluation of 10 percent based on multiple, noncompensable, service-connected disabilities prior to May 10, 2012, is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability and left shoulder disability, to include any neuropathic diagnoses.  

The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of either foot.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the either foot due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight bearing motion, and non-weight bearing motion, in addition to the results following repetitive motion testing.  

If it is not possible to complete any of the range of motion testing described above, it should be explained why.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals from hernia repair surgery.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee scars and hernia repair surgery scars.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected excision of multiple benign lipomas.

5.  Schedule the Veteran for a VA Gulf War Examination to ascertain whether his sleep disorder, right sphenoid sinus polyp, sinusitis, and headaches should be considered undiagnosed illnesses or medically unexplained chronic multisymptom illness; or if manifestations of a diagnosed illness, had their onset in service or are otherwise related to service.

The examiner should note review of the claims file and offer opinions as to the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep disorder, right sphenoid sinus polyp, sinusitis, and headaches could be attributed to known clinical diagnoses?  Why or why not? 

i) If so, is it as least as likely as not (50 percent probability or greater) that a sleep disorder, right sphenoid sinus polyp, sinusitis, and headaches began in or due to his active service?  Why or why not? 

ii) If not attributable to a known clinical diagnosis, should the claimed sleep disorder, right sphenoid sinus polyp, sinusitis, and/or headaches be considered manifestations of either an undiagnosed illness or a medically unexplained chronic multisymptom illness?

6.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current neuropathy of the inguinal nerve and should offer the following opinions:   

a. Is it at least as likely as not (50 percent or greater probability) that any neuropathy of the inguinal nerve either began during or was otherwise caused by the Veteran's active military service?  Why or why not?

b. Is it at least as likely as not (50 percent or greater) that any neuropathy of the inguinal nerve was caused by a service connected disability (specifically the Veteran's service connected residuals from hernia repair surgery)?  Why or why not?

c. Is it at least as likely as not (50 percent or greater) that any neuropathy of the inguinal nerve was aggravated by a service connected disability?  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level of the neuropathy prior to the aggravation occurring. 

7.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

